Citation Nr: 0113489	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-18 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical care received in February 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from November 1985 to November 
1991.

This appeal arises from a May 1999 decision by the Department 
of Veterans Affairs (VA) Medical Center, Phoenix, Arizona, 
which denied entitlement to reimbursement or payment of the 
expenses incurred in connection with treatment of the veteran 
at Scottsdale Memorial Hospital, Scottsdale, Arizona, in 
February 1999, concluding that treatment was for a non-
service-connected disability and that a VA facility was 
available.  The clinic of original jurisdiction thereafter 
determined that treatment was for a service-connected 
disability but continued the denial, again concluding that a 
VA facility was available.


FINDINGS OF FACT

1.  At the time of the veteran's treatment on February 14, 
1999, at Scottsdale Memorial Hospital, Scottsdale, Arizona, 
for acute nephrolithiasis, service connection was in effect 
for urolithiasis with hypocitraturia.

2.  The treatment of the veteran on February 14, 1999, at 
Scottsdale Memorial Hospital was necessitated by a medical 
emergency; a VA or other Federal medical facility was not 
feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at Scottsdale Memorial Hospital, Scottsdale, Arizona on 
February 14, 1999, have been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private medical care received in February 
1999.  The Board of Veterans' Appeals (Board) finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must treatment be for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31, but it must be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available.

The record shows that the veteran was seen in the emergency 
room of Scottsdale Memorial Hospital, Scottsdale, Arizona on 
February 14, 1999, for complaints of severe right flank pain 
that began about three hours before his arrival at the 
hospital.  He indicated that the pain had increased to the 
point that he could not find a comfortable position.  The 
pain radiated to his right lower quadrant as well as into his 
right groin and felt similar to when he had a kidney stone 
ten years earlier.  The diagnostic impression was acute 
nephrolithiasis.  He was given Toradol but refused Demerol as 
he had to drive himself home.

The veteran testified at a hearing on appeal conducted in 
December 1999 that he went to Scottsdale Memorial Hospital 
because the pain was very acute and this was the closest 
hospital.  At a hearing on appeal before the undersigned 
Member of the Board in February 2001, the veteran testified 
that he went to Scottsdale Memorial Hospital as he needed 
immediate medical attention for the pain and this facility 
was only two miles away while the closest VA facility was 
twenty to twenty-five miles away.  He related that the 
following day he passed the stone.

The criteria spelled out above govern entitlement to payment 
or reimbursement of the cost of unauthorized private medical 
care.  The medical evidence clearly shows that the veteran 
was treated for a service-connected disability and, given the 
nature his condition, which resulted in the sudden onset of 
excruciating right flank pain, the Board finds that the 
treatment was emergent in nature.  Thus, the only question 
left to address is whether a VA or other Federal facility was 
feasibly available.

It the Board's judgment that, given the emergent nature of 
the veteran's condition when he sought treatment in 
Scottsdale, Arizona, on February 14, 1999, for all intents 
and purposes a VA or other Federal medical facility was not 
available to provide the needed treatment.  Simply put, 
considering the acute onset and intensity of the veteran's 
flank pain, it would be unreasonable to hold that he could 
have or should have driven an additional 20 or more miles to 
the nearest Federal facility, a VA hospital.  Accordingly, 
payment or reimbursement of the costs of the private medical 
care at Scottsdale Memorial Hospital on February 14, 1999, is 
warranted.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  


ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical care received in February 1999 
is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

